PD-1279-15                                              PD-1279-15
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 9/25/2015 4:52:26 PM
                                                                    Accepted 9/30/2015 12:28:25 PM
                                                                                     ABEL ACOSTA
                                 No. PD-         -15                                         CLERK

              IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                            AUSTIN, TEXAS


                           James Dwayne Hoisager,
                                     Appellant

                                         v.

                               The State of Texas
                                      Appellee


           On Appeal from the 424th District Court of Burnet County, Texas
          Cause No. 39,332, The Honorable Daniel H. Mills, Judge Presiding
     On Petition from Discretionary Review from Case Number 03-13-00328-CR
      In the Court of Appeals For the Third Judicial District of Texas at Austin

         Appellant’s First Motion for Extension for Filing
          Appellant’s Petition for Discretionary Review
                                   Submitted by:

                               David K. Chapman
                                 Attorney at Law
                           State Bar Number 04121500
                               Post Office Box 427
                          Karnes City, Texas 78118-0427
                               Tel. (830) 780-3472
                               Fax: (210) 428-6479
                           heartregardless@gmail.com

                        Attorney for James Dwayne Hoisager




September 30, 2015
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      NOW COMES James Dwayne Hoisager, Appellant in the above styled and

numbered cause, through counsel David K. Chapman, his retained attorney of record,

and respectfully files this Motion for Extension of Time to File his Petition for

Discretionary Review. As grounds for granting this Motion, Appellant would show

the Court:

                                         I.

      The deadline for filing this Petition is September 28, 2015.

                                         II.

      Appellant asks that he be given an additional thirty (30) days to file the

petition, making it due on or before October 28, 2015.

                                        III.

      No previous extensions of time have been requested, granted, or denied.

                                        IV.

      Appellant’s counsel is raising two time-consuming issues. One complains of

a double jeopardy violation. The other attacks the State’s improper amendment of the

indictment, barred by Tex. Code Crim. P. 28.10. Counsel has finished the greater part

of his preparation of his double jeopardy argument but needs additional time to

review and revise it. Despite spending many hours on both issues, counsel needs

                                          1
significant additional time to complete the amendment issue. Also, during the past

month, counsel spent many hours in the courts of Karnes County and working on the

his cases pending in those courts.

                                          V.

        This Petition is on appeal from cause number 03-13-00328-CR in the Third

Court of Appeals at Austin, which entered its judgment of affirmance on July 17,

2015.

                                          VI.

        Appellant filed his motion for rehearing on August 3, 2015. The Court denied

the motion on August 28, 2015.

        PREMISES CONSIDERED, Appellant prays that the Court grant this request

for an additional thirty (30) days to file his petition for discretionary review.

                                                Respectfully submitted,

                                                /s/ David K. Chapman

                                                David K. Chapman
                                                State Bar No. 04121500
                                                P.O. Box 427
                                                Karnes City, Texas 78118-0427
                                                830-780-3472 Telephone
                                                210-428-6479 Facsimile
                                                heartregardless@gmail.com

                                                Attorney for James Dwayne Hoisager

                                           2
             CERTIFICATE OF COMPLIANCE AND SERVICE

      On this ... day of September, 2015, I filed a copy of this document through

EFILETEXAS.GOV, using an approved service provider, File & ServeXpress, which

provided a copy to the attorneys for Appellee, Hon. Gary W. Bunyard, Assistant

District Attorney, 33rd and 424th Judicial District, P.O. Box 725, Llano, Texas 78643,

g.bunyard@co.llano.tx.us, and Lisa C. McMinn, State Prosecuting Attorney, P.O.

Box 13046, Austin, Texas, 78711-3046, information@spa.texas.gov. I certify that this

document was prepared on WordPerfect™WPx6, contains a total of ... words, and

otherwise complies with the Texas Rules of Appellate Procedure, as amended

effective January 1, 2014.

                               /s/ David K. Chapman

                                 David K. Chapman




                                          3